OPINION
PER CURIAM.
Appellants David Bicking, Michelle Gross, Janet Nye, and Jill Waite (collectively, “Bicking”) are members of a citizen group in Minneapolis that they contend they formed to advocate for measures to improve policing and police accountability in the City. In July 2016, Bicking’s group submitted a petition to the Minneapolis City Council for consideration of a question regarding a proposed amendment to the Minneapolis City Charter to be placed on the ballot for the November 2016 general election. The amendment, as proposed by Bicking’s group, would require City police officers to obtain and maintain professional liability insurance coverage and would impose other conditions for coverage and indemnification (“proposed insurance amendment”). The Minneapolis City Council directed the City Clerk not to include the proposed insurance amendment question on the ballot for the November 2016 election after concluding that the amendment conflicted with and was preempted by state law. Bicking filed a petition in Hennepin County District Court, under Minn. Stat. § 204B.44 (2016), to challenge that decision. The district court agreed with the Minneapolis City Council and dismissed the petition. We granted Bicking’s petition for accelerated review. In an order filed August 31, 2016, we affirmed the order and judgment of the district court dismissing Bicking’s petition, concluding that the proposed insurance amendment conflicts with state law. This opinion confirms the decision made in that order.
The facts are largely undisputed. Minneapolis is a home rule charter city. See Minn. Const, art. XII, § 4 (permitting “[ajny local government unit ... [to] adopt a home rule charter for its government”); Minn. Stat. § 410.04 (2016) (authorizing “[a]ny city in the state” to “frame a city charter for its own government in the manner” prescribed by chapter 410). “Subject to the limitations in” Minn. Stat. ch. 410 (2016), a charter “may provide for any scheme of municipal government not inconsistent with the constitution” and “may provide for the establishment and administration of all departments of a city government, and for the regulation of all local municipal functions, as fully as the legislature might have done before home rule charters for cities were authorized.” Minn. Stat. § 410.07. Once a municipal charter is adopted, proposals to amend a charter can be made by the city’s charter commission, see Minn. Const, art. XII, § 5; Minn. Stat. § 410.12, subd. 1; see also Minn. Stat. § 410.05, subd. 1 (explaining the appointment of a “charter commission to frame and amend a charter”); or “by a petition of five percent of the voters of the local government unit,” Minn. Const, art. XII, § 5; see Minn. Stat. § 410.12, subd. 1 (authorizing “voters equal in number to five percent of the total votes cast” in the last general election to petition for charter amendments).
When voters submit a petition to amend the charter, the city clerk verifies the signatures on a petition, Minn. Stat. § 410.12, subd. 3, then forwards the proposed amendment to the city council for consideration of the form of a ballot question for the proposed amendment, id., subd. 4. The *307proposed charter amendment is then “submitted to the qualified voters” at a general election or at a special election. Minn. Stat. § 410.12, subd. 4.
Bicking’s proposed insurance amendment, submitted to the Minneapolis City Council for consideration on July 11, 2016, would require Minneapolis police officers to carry professional liability insurance as the officer’s “primary” insurance. Specifically, the proposed insurance amendment states as follows:
Each appointed police officer must provide proof of professional liability insurance coverage in the amount consistent with current limits under the statutory immunity provision of state law and must maintain continuous coverage throughout the course of employment as a police officer with the city. Such insurance must be the primary insurance for the officer and must include coverage for willful or malicious acts and acts outside the scope of the officer’s employment by the city. If the City Council desires, the city may reimburse officers for the base rate of this coverage but officers must be responsible for any additional costs due to personal or claims history. The city may not indemnify police officers against liability in any amount greater than required by State Statute unless the officer’s insurance is exhausted. This amendment shall take effect one year after passage.
Before the Minneapolis City Council considered the proposed insurance amendment, the City Attorney concluded that the proposed amendment “is preempted by state law and conflicts with state public policy.” Relying on provisions in Minn. Stat. ch. 466 (2016), which impose obligations on municipalities to defend and indemnify an employee acting within the scope of the employee’s job duties, and Minn. Stat. § 471.44 (2016), which imposes a similar requirement on municipalities that is specific, among others, to police officers, the City Attorney concluded that the proposed insurance amendment “is not a legally appropriate charter amendment and the City Council should decline to place [it] on the ballot.”1 On August 5, 2016, the City Council voted not to include the proposed insurance amendment question on the ballot for the November 2016 election.
That same day, Bicking filed a petition under Minn. Stat. § 204B.44 in Hennepin County District Court. In his petition, Bicking asserted that requiring City police officers “to obtain their own insurance does not forbid” the City from “defending and indemnifying [those officers] so long as the employee was acting within the scope of his or her job duties and was not guilty of malfeasance, willful neglect of duty, or bad faith.” The City asked the district court to dismiss the petition, asserting that the proposed insurance amendment conflicts with state law.
On August 22, 2016, the district court dismissed the petition. The court first found a “strong argument for field preemption” -with respect to “who shall be financially responsible for claims made against city police officers” because Minnesota Statutes chapter 466 “addresses municipal tort liability exhaustively.” If not field preemption, the district court concluded that express preemption applies because Minn. Stat. § 466.11, which makes *308the provisions of chapter 466 “exclusive of’ home rule charter provisions “on the same subject,” reflects a legislative “intent to occupy the field.” Finally, finding that the proposed insurance amendment conflicts with several statutes that address indemnification and defense of municipal employees, the court concluded that conflict preemption “operates to void the proposed charter amendment.”
On August 25, 2016, Bicking filed a notice of appeal with the court of appeals and at the same time, filed a petition for accelerated review with our court. Minn. R. Civ. App. P. 118 (“Any party may petition the Supreme Court for accelerated review of any case pending in the Court of Appeals .... ”). We granted Bicking’s petition for accelerated review.
On appeal, Bicking asserts that the district could; erred in dismissing his petition because the plain language of the proposed insurance amendment reveals a meaning and intent with respect to police liability insurance coverage that are different from, yet consistent with, state law. The City urges us to affirm the district court, contending that state law preempts the proposed insurance amendment.
I.
We begin by addressing whether we have jurisdiction to resolve this dispute. Bicking contends that, having obtained the required number of citizen signatures and following other procedural steps for a citizen-initiated charter amendment, the City’s only authority was to approve the form of the question for the ballot. See Minn. Stat. § 410.12, subd. 4 (authorizing “[t]he form of the ballot” to be “fixed by the governing body”). The City argues that its authority is beyond ministerial. Specifically, the City argues that it is not required to undertake a futile election for the sake of a proposed charter amendment that will never be part of the charter, regardless of the election, because the amendment is unconstitutional or contrary to state law. See State ex rel. Andrews v. Beach, 155 Minn. 33, 35, 191 N.W. 1012, 1013 (1923) (“A home rule charter and all amendments thereto must be in harmony with the Constitution and laws of this state.”).
We have express statutory authority to resolve the dispute between the parties; whether the Minneapolis City Council properly directed the City Clerk not to place the proposed question on the ballot for the 2016 election. See Minn. Stat. § 204B.44(a)(1) (conferring authority on the judicial branch to correct any error or omission “in the placement ... of ... any question on any official ballot”). Bicking invoked section 204B.44 when he filed his petition in the district court, the parties agree that section 204B.44 confers judicial authority to review a ballot-question decision, and none of the parties before us have questioned our authority to act in this case. The dissent, however, contends we lack jurisdiction based on the advisory-opinion doctrine. We disagree.
We “require the presence of a justiciable controversy as essential to our exercise of jurisdiction.” Schowalter v. State, 822 N.W.2d 292, 298 (Minn. 2012); see also Onvoy, Inc. v. ALLETE, Inc., 736 N.W.2d 611, 617 (Minn. 2007) (explaining that a justiciable controversy exists when a claim presents “definite and concrete assertions of right that emanate from a legal source,” “a genuine conflict in tangible interests between parties with adverse interests,” and a controversy capable of “resolution by judgment rather than presenting hypothetical facts that would form an advisory opinion”). Here, we have a dispute between adverse parties that claim a legal right to control the decision to place a proposed charter amendment before City *309voters in the form of a ballot question.-The parties’ conflicting legal claims present a concrete, genuine, justiciable controversy regarding the City’s authority to refuse to place a citizen-initiated proposed charter amendment on the ballot. And our precedent makes clear that we have judicial authority to resolve this controversy. See Schowalter, 822 N.W.2d at 299; Minneapolis Fed’n of Men Teachers, Local 238 v. Bd. of Edna, 238 Minn. 154, 157-58, 56 N.W.2d 203, 205-06 (1952).
In Scfunualter, the Legislature conferred original jurisdiction on our court to validate certain tobacco appropriation bonds. 822 N.W.2d at 298. The parties, the Commissioner of the Minnesota Department of Management and Budget and the State through the Attorney'General, asked us to address two issues: whether issuance of the bonds would constitute “public debt” in contravention of Minn. Const, art. XI, §§ 4-5, and whether all steps necessary had been taken for the valid issuance of the bonds. Schowalter, 822 N.W.2d at 298. We concluded that we did not have authority to address the second question because the parties agreed that “all procedural steps necessary to issue the bonds” had been taken, and thus, there was no genuine conflict in tangible interests between the parties. Id. at 299. But, although the bonds had not been issued and the Commissioner had no obligation to issue the bonds even if validated, we concluded that the disagreement between the parties regarding the constitutional question presented a justiciable controversy. Id. at 299 & n.5.
Similarly, in Minneapolis Federation of Men Teachers, we found that a justiciable controversy existed regarding the impact of a proposed contract on tenured teachers, even though the contract had not actually been submitted to the teachers for signature and no tenured teachers had actually refused to sign the contract. 238 Minn. at 157-58, 56 N.W.2d at 205-06. We said that a justiciable controversy does not require “such an actual right of action in one party against the other as would justify a granting of consequential relief.” Id. at 157, 56 N.W.2d at 205. Rather, what is required is “only a right on the part of the cbmplainant to be relieved of an uncertainty and insecurity arising out of an actual controversy with respect to his rights, status, and other legal relations with an adversary,” even though “the status quo between the parties has not yet been destroyed or impaired.” Id. at 157, 56 N.W.2d at 205.
The dissent’s view that the advisory-opinion doctrine prohibits us from resolving this genuine and concrete dispute cannot be squared with Schowalter or Minneapolis Federation of Men Teachers; the dissent does not demonstrate otherwise. The dissent, instead, turns to In re Application of the Senate, 10 Minn. 78, 10 Gil. 56 (1865). But that case does not support the dissent’s position either. In re Application of the Senate involved a “resolution of the Senate requesting the Supreme Court to furnish the Senate with [its] opinion upon certain questions stated in the resolution.” Id. at 80, 10 Gil. at 56. In the absence of any adverse parties, any concrete dispute, or any tangible legal interest, we correctly concluded that the action requested by the Senate was “neither a judicial act, nor is it to be performed in a judicial manner.” Id. at 81, 10 Gil. at 58. Our exercise of jurisdiction here is completely consistent with the result in In re Application of the Senate, because here, unlike there, we have a tangible conflict over adverse parties’ claimed legal rights.2
*310The dissent also reiies on Winget v. Holm to support its conclusion that we lack judicial power to resolve the controversy presented here. 187 Minn. 78, 81, 244 N.W. 381, 332 (1932). Again, the dissent misses the mark.3 The dissent argues that under Winget our judicial power to review provisions pre-enactment is limited to “procedural” defects in, or the manifest unconstitutionality of, proposed charter amendments. Here, the dissent focuses on one word in our opinion in Winget: “form.” Id. at 81, 244 N.W. at 332. In Winget, the plaintiff sought an order restraining the Secretary of State from submitting a proposed constitutional amendment to voters, alleging that the proposed amendment violated a provision in the constitution that required two separate amendments to be submitted to voters separately. Id. at 81, 244 N.W. at 332. Before reaching this question, we considered, and rejected, the precise argument the dissent makes here, that the judiciary cannot act until after an election on a proposed amendment. Id. at 81, 244 N.W. at 332 (explaining respondent’s argument that “at no point before” the election on a proposed amendment “may the court interfere”). We concluded there was “no good reason” to require the “trouble and expense” of an election if a proposed constitutional amendment “be not proposed in the form demanded by the constitution.” Id. at 81, 244 N.W. at 332 (emphasis added).
Nothing in Winget suggests that we used the word “form” to limit pre-enactment review of procedural defects, while prohibiting pre-enactment review of the “underlying validity” of a proposed ballot question.4 In fact, to decide whether the proposed amendment in Winged was in the “form” required by the constitution, we considered “the object and purpose of the [amendment],” concluding that it was intended to “widen the field of taxation and as incidental thereto make the procedure more elastic than at present.” Id. at 85-86, 244 N.W. at 334. If there was “no good reason” to require an election on a pro*311posed amendment that was not in the “form” required by the constitution, id. at 81, 244 N.W. at 332, we know of “no good reason” to require an election on a proposed amendment that is in clear conflict with the constitution or the laws of the state. See Andrews, 155 Minn. at 35, 191 N.W. at 1013 (“A home rule charter and all amendments thereto must be in harmony with the Constitution and laws of this state.”). Thus, we have consistently applied Winget to ensure that municipal officials are not required to undertake “what would amount to a futile election and a total waste of taxpayers’ money.” Davies v. City of Minneapolis, 316 N.W.2d 498, 504 (Minn. 1982); see also Vasseur v. City of Minneapolis, 887 N.W.2d 467, 472 (Minn. 2016) (affirming the City’s decision to refuse to place a question on the ballot and noting that “we have declined to require the futile gesture of placing an unconstitutional or unlawful proposed charter amendment on the ballot”); Minneapolis Term Limits Coal. v. Keefe, 535 N.W.2d 306, 308 (Minn. 1995) (“[W]hen a proposed charter amendment is manifestly unconstitutional, the city council may refuse to place the proposal on the ballot.”); Hous. & Redevelopment Auth. v. City of Minneapolis, 293 Minn. 227, 234, 198 N.W.2d 531, 536 (1972) (holding that the district court properly enjoined an election on a proposed charter amendment “rather than permit the administration and the voters of the city of Minneapolis to experience the frustration and expense of setting up election machinery and going to the polls in a process which was ultimately destined to be futile”).
Unable to find support in Minnesota precedent, the dissent looks to other states. But the express limits on the initiative rights of Minneapolis residents stand in stark contrast to the constitutional and statutory right of initiative held by citizens in other states. For example, Arizona citizens reserved in their state constitution the “power to create legislation through initiative.” Winkle v. City of Tucson, 190 Ariz. 413, 949 P.2d 502, 504 (1997) (citing Ariz. Const, art. IV, pt. 1, § 1). As “Arizona citizens are not precluded from legislating on any issue, even though the legislation might conflict with the Arizona Constitution or state law,” Arizona courts will not conduct a pre-en-actment review of a proposed ballot question. Id. In Oklahoma, citizens hold the statutory right to “initiate at the polls, any legislation they deem advisable,” In re Initiative Petition No. 360, 879 P.2d 810, 812 (Okla. 1994) (citing Okla. Stat. tit. 34, § 8).5 We do not have such expansive initiative rights in Minnesota. Accordingly, decisions from other states that refrain from resolving a justiciable controversy out of deference to citizen-initiative rights are not persuasive here.6
*312Finally, we reject the dissent’s suggestion that we overrule our longstanding precedent by holding that a controversy such as this one, involving the “frustration and expense” of a futile election, is justicia-ble. Hous. & Redevelopment Auth., 293 Minn. at 284, 198 N.W.2d at 536. This precedent has stood the test of time over almost 100 years, and the dissent’s apparent disagreement with our precedent does not provide a reason for us to discard it.
In sum, given the concrete, genuine, adversarial dispute before us, we conclude that the parties’ contest over Bicking’s right to place a proposed charter amendment question on the ballot is justiciable. This conclusion is consistent with our doctrine of stare decisis, our obligation to promote stability in the law and the integrity of the judicial process, and our reluctance to overrule our precedent absent a “compelling reason,” State v. Martin, 773 N.W.2d 89, 98 (Minn. 2009) (citation omitted) (internal quotation marks omitted), as well as our statutory authority, Minn. Stat. § 204B.44.
II.
Next, we consider the merits of the parties’ dispute. Preemption of municipal ordinances by state law is a legal question subject to de novo review. State v. Kuhlman, 729 N.W.2d 577, 580 (Minn. 2007); City of Morris v. Sax Invs., Inc., 749 N.W.2d 1, 5 (Minn. 2008) (“The application of statutes, administrative regulations, and local ordinances to undisputed facts is a legal conclusion and is reviewed de novo.”).7
We have said that charter provisions (and therefore charter amendments) must be consistent with state law and state public policy. See State ex rel. Lowell v. Crookston, 252 Minn. 526, 528, 91 N.W.2d 81, 83 (1958) (“The adoption of any charter provision contrary to the public policy of the state, as disclosed by general laws or its penal code, is also forbidden.”); St. Paul Citizens for Human Rights v. City Council, 289 N.W.2d 402, 405 (Minn. 1979) (“A municipal ordinance will be upheld unless it is inconsistent with the Federal or State Constitution or state statute.”). This is so because municipalities “ ‘have no inherent powers’ ” and can enact regulations only as “‘expressly conferred by statute or implied as necessary in aid of those powers which have been expressly conferred.’” Kuhlman, 729 N.W.2d at 580 (quoting Mangold Midwest Co. v. Vill. of Richfield, 274 Minn. 347, 357, 143 N.W.2d 813, 820 (1966)). In other words, “state law may limit the power of a city to act in a particular area.” City of Morris, 749 N.W.2d at 6. *313And we have recognized that placing an unconstitutional or unlawful proposed amendment on the ballot is a futile gesture that we do not require. Hous. & Redevelopment Auth. v. City of Minneapolis, 293 Minn. at 234, 198 N.W.2d at 536 (holding that the district court properly enjoined an election on a proposed amendment to a city charter “rather than permit the administration and the voters of the city of Minneapolis to experience the frustration and expense of setting up election machinery and going to the polls in a process which was ultimately destined to be futile”); Andrews, 155 Minn. at 35, 191 N.W. at 1013. The question we must decide in this case is whether state law conflicts with or otherwise preempts the proposed insurance amendment. If it does, the amendment cannot be included in the City Charter.
 We turn first to the question of conflict preemption. A municipality “cannot enact a local regulation that conflicts with state law” or enact a regulation when state law “fully oecup[ies] a particular field of legislation.” City of Morris, 749 N.W.2d at 6 (citations omitted) (internal quotation marks omitted).8 A conflict exists between state law and a municipal regulation when the law and the regulation “contain express or implied terms that are irreconcilable with each other,” when “the ordinance permits what the statute forbids,” or when “the ordinance forbids what the statute expressly permits.” Mangold Midwest Co., 274 Minn. at 352, 143 N.W.2d at 816; see also City of Duluth v. Cerveny, 218 Minn. 511, 520-21, 16. N.W.2d 779, 785 (1944) (finding no conflict between a state statute and a municipal ordinance that each regulated the forfeiture of seized liquor where the “difference in detail in the execution of the forfeiture provisions ..: preserve[d] the standard of regulation as moulded by” the statute (citation omitted) (internal quotation marks omitted)); Bruce v. Ryan, 138 Minn. 264, 266, 164 N.W. 982, 982 (1917) (finding no conflict between a state statute that regulated the use and speed of vehicles and a municipal ordinance that gave the right of way to vehicles at certain intersections in the city because “the statute established no rule which applies to the situation provided for by the ordinance”).
*314The district court identified the following conflicts between state law and the proposed insurance amendment. First, the district court concluded that state law requires municipalities to defend and indemnify employees acting in the scope of their job duties, including for punitive damages, but the proposed insurance amendment, by making the police officer’s insurance the “primary,” or the first, coverage for purposes of any recovery, would ensure that the claimant looks first to the officer’s primary insurance for any recovery. Second, the district court recognized that municipalities may purchase insurance in excess of the liability limits established by state law, but the proposed insurance amendment would prohibit the City from indemnifying officers in an amount “greater than required by State Statute” unless the officer’s primary insurance is exhausted. Third, the district court concluded that state law requires municipalities to furnish legal counsel to police officers and pay the reasonable costs and expenses of defense, but the proposed insurance amendment, by making the officer’s insurance the primary coverage, would place the burden of defense on the officer.
Bicking argues that the district court found conflicts where none exist because the proposed insurance amendment focuses on an area not addressed by state law— insurance coverage for acts that are willful, malicious, or outside the scope of an officer’s employment. Bicking further argues that state law does not require municipalities to pay for insurance purchased by public employees, nor does it prohibit a municipality from deciding to provide a defense for an officer accused of willful, malicious, or other bad-faith acts. Thus, Bicking concludes, the proposed insurance amendment is “merely additional and complementary to or in aid and furtherance of’ state law rather than in conflict with state law because the proposed amendment “covers specifically what the statute covers generally.” Kuhlman, 729 N.W.2d at 580-81 (citations omitted) (internal quotation marks omitted). We disagree.
Under Minn. Stat. § 466.02, “every municipality,” including a home rule charter city such as Minneapolis, “is subject to liability for” the torts of its “officers, employees and agents acting within the scope of their employment or duties.” See Minn. Stat. § 466.01, subd. 1 (including a “home rule charter” within the definition of “municipality”). In addition, a municipality “shall defend and indemnify any of its officers and employees ... for damages, including punitive damages” claimed against the employee. Minn. Stat. § 466.07, subd. 1. By requiring City police officers to carry insurance that serves as the “primary” coverage for personal liability, the proposed insurance amendment “adds a requirement that is absent from the statute,” Kuhlman, 729 N.W.2d at 583 (citation omitted) (internal quotation marks omitted). Specifically, the proposed insurance amendment would place the officer’s personal coverage ahead of the City’s mandatory defense and indemnification obligation. See Auto Owners Ins. Co. v. Northstar Mut. Ins. Co., 281 N.W.2d 700, 703 (Minn. 1979) (“[I]f one insurer is primarily liable and the other only secondarily, the primary insurer must pay up to its limit of liability, and then the secondary insurer must pay for any excess up to its own limit of liability.” (citation omitted) (internal quotation marks omitted)).
Moreover, state law allows a municipality to secure insurance coverage for “punitive damages,” for torts committed by its employees “for which the municipality is [otherwise] immune from liability,” and for coverage of the municipality’s liability “in excess of the liability imposed” by law. Minn. Stat. § 466.06. Yet the proposed insurance amendment would forbid the *315City from indemnifying an officer “against liability in any amount greater than required by State Statute unless the officer’s insurance is exhausted.” When considered against the plain language of section 466.06, it is clear that the proposed amendment would forbid what the statute permits. See City of Morris, 749 N.W.2d at 11 (concluding that an ordinance that required the use of ground fault interrupter receptacles in existing buildings was invalid under the State Building Code, which “permits the continued use of an existing residential structure without the installation of these devices”).
But, Bicking contends, the proposed amendment “does not preclude” the City from procuring insurance if it chooses to do so. Bicking is correct to the extent that his argument rests on the permissive language of Minn. Stat. § 466.06 (stating that a municipality “may procure insurance” (emphasis added)); see Minn. Stat. § 645.44, subd. 15 (2016) (“ ‘May’ is permissive.”). Minnesota Statutes § 466.11, however, states that the provisions of chapter 466 “are exclusive of and supersede all home rule charter provisions and special laws on the same subject heretofore and hereafter adopted.” Given that the proposed insurance amendment would expressly prohibit what chapter 466 permits the City to do—procure additional insurance coverage, even for conduct for which the City would not otherwise be liable—we cannot conclude that the proposed insurance amendment is “in harmony with” state law. Power v. Nordstrom, 150 Minn. 228, 232, 184 N.W. 967, 969 (1921).
Finally, we consider Bicking’s argument that the “City can continue to defend officers whenever it opts to do so.” The City’s obligation to defend its police officers is not as permissive as Bicking suggests. Under state law, every municipality “shall ... furnish legal counsel to defend” a police officer and “pay the reasonable costs and expenses of defending” the officer, “notwithstanding any contrary provisions in ... the charter of’ the municipality. Minn. Stat. § 471.44, subd. 1. We construe statutes according to the plain and ordinary meaning of the language used. State v. Rick, 835 N.W.2d 478, 483 (Minn. 2013). Bicking’s suggestion that the proposed insurance amendment would not interfere with the City’s defense obligations fails to appreciate the mandatory nature of the City’s obligation under section 471.44: it “shall” furnish legal counsel and “shall” pay defense costs. See Minn. Stat. § 645.44, subd. 16 (2016) (“ ‘Shall’ is mandatory.”). We cannot reconcile the designation of the officer’s insurance as the “primary” coverage under the proposed insurance amendment with the mandatory obligations imposed by Minn. Stat. § 471.44, subd. 1.
In sum, the proposed insurance amendment would add requirements that are absent from chapter 466, such as designating the officer’s required coverage as “primary”; would include provisions that permit what state law forbids, such as relieving the City of its liability for torts committed in the scope of the officer’s employment until the officer’s insurance coverage is first “exhausted”; and would include provisions that forbid what state law expressly permits, such as purchasing insurance coverage for acts for which the City would otherwise be immune.
For the foregoing reasons, we affirm the decision of the district court that dismissed Bieking’s petition under Minn. Stat. § 204B.44.
Affirmed.
MCKEIG, J., not having been a member of this court at the time of submission, took no part in the consideration or decision of this case.

. The City Attorney also relied on a potential conflict with Minn. Stat. ch. 179A (2016), the Public Employment Labor Relations Act (PELRA), which imposes obligations on public employers to meet and negotiate with certain employees. We do not address a possible conflict with PELRA because we conclude that the district court correctly determined that the proposed insurance amendment conflicts with other provisions of state law.


. The dissent contends that we rely on adversity alone for our jurisdiction here. We do not. *310In addition to adversity, which the dissent concedes exists, the parties have presented a genuine conflict in tangible legal interests, namely their conflicting claims to the legal right to control whether a proposed charter amendment question appears on a ballot. This genuine controversy can be resolved by specific relief—declaring the City’s authority to refuse to put this particular question on the ballot based on the specific language of the actual proposed question'—so we do not have "a hypothetical state of facts.” Seiz v. Citizens Pure Ice Co., 207 Minn. 277, 281, 290 N.W. 802, 804 (1940).


. State ex rel. Young v. Britt, which the dissent also cites in discussing the advisory-opinion doctrine, involved a challenge to a statute that required judges to appoint the board members to the Board of Control for Ramsey County. 100 Minn. 499, 501-02, 111 N.W. 639, 640 (1907). As we recognized, "the power to appoint a public office is in its nature an executive function.” Id. at 525, 111 N.W. at 650. We resolved the justiciable controversy the case presented—whether the judges who refused to make the appointments could be commanded to do so—by holding that the statute violated the separation of powers. Id. at 502, 111 N.W. at 640 (explaining the positions taken by the adverse parties regarding the statutory duty imposed). In reaching the separation-of-powers conclusion, we plainly exercised judicial power. Brill, therefore, also supports our exercise of judicial power here.


. Similarly, nothing in McConaughy v. Secretary of State, 106 Minn. 392, 119 N.W. 408 (1909), adopts a procedural-defect limitation to our review. We examined decisions from other states showing that "courts have almost uniformly exercised the authority to determine the validity of the proposal, submission, or ratification of constitutional amendments.” Id. at 401, 119 N.W. at 411. We also recognized that "every officer ... must act according to law and subject to its restrictions, and every departure therefrom or disregard thereof must subject him to the restraining and controlling power ... of the judiciary.” Id. at 416, 119 N.W. at 417.


. Similarly, the Nebraska Supreme Court relied on the "precious” right of citizen initiatives, which "the courts are zealous to preserve to the fullest tenable measure of spirit as well as letter.” Stewart v. Advanced Gaming Techs., Inc., 272 Neb. 471, 723 N.W.2d 65, 77 (2006). As noted earlier, neither the Minnesota Constitution nor the Minneapolis City Charter confers a similar depth of initiative right on City residents. Thus, the “chilling effect” the dissent perceives in our consideration of the City's right to refuse to place a citizen initiative on the ballot is misplaced.


. There are, however, examples from other states similar to the dispute presented here and those examples confirm our jurisdiction. For example, the Washington Supreme Court acknowledges that pre-election review of "the subject matter of the measure” is permitted when the parties’ dispute "address[es] the more limited powers of initiatives under city or county charters.” Coppernoll v. Reed, 155 Wash.2d 290, 119 P.3d 318, 322 (2005). That court has addressed a pre-election challenge to the substance of a proposed citizen initiative, noting that municipal residents "cannot enact legislation which conflicts with state *312law.” Seattle Bldg. & Constr. Trades Council v. City of Seattle, 94 Wash.2d 740, 620 P.2d 82, 86 (1980). In addition, when the dispute involves the scope of citizen initiative rights, as does this case, courts recognize that challenges asserting “that the subject matter is not proper for direct legislation, are usually considered.” Herbst Gaming, Inc. v. Heller, 122 Nev. 877, 141 P.3d 1224, 1228 (2006). In Herbst, the Nevada Supreme Court invoked the advisory-opinion doctrine only regarding the application of the proposed initiative to hotel and motel rooms, a question as to which "no actual controversy was presented.” Id. at 1232 n.36.


. Bicking explains that the proposed insurance amendment seeks to address "the incorrigible and longstanding problem” of police misconduct by "applying the proven risk management strategy of professional liability insurance,” Such policy arguments are not relevant to our analysis. See Kuhlman, 729 N.W.2d at 584 (explaining that the “compelling public safety considerations” that led to adoption of an ordinance governing red-light violations "are not relevant to a preemption analysis”); City of Morris, 749 N.W.2d at 13 ("[R]egardless of our view on the merits of [the municipality’s] policy arguments, we are bound to apply the policy decisions adopted by the Legislature....”).


. The district court considered field preemption, express preemption, and conflict preemption, see In re Gillette Children's Specialty Healthcare, 883 N.W.2d 778, 785 (Minn. 2016) (explaining that preemption may be found “ ‘by express provision, by implication, or by a conflict' ” with other laws (quoting N.Y. State Conference of Blue Cross & Blue Shield Plans v. Travelers Ins. Co., 514 U.S. 645, 654, 115 S.Ct. 1671, 131 L.Ed.2d 695 (1995))). When the question is whether state law preempts a municipal regulation, we have considered whether the Legislature has comprehensively addressed the subject matter such that state law now occupies the field, see City of Minnetonka v. Mark Z. Jones Assocs., Inc., 306 Minn. 217, 220, 236 N.W.2d 163, 165 (1975) (explaining that the State Building Code "has dealt with fire prevention in a comprehensive manner” that reflected "the legislature’s intent that the state code preempt the requirements for fire prevention”); Mangold Midwest Co., 274 Minn. at 356, 143 N.W.2d at 819 (explaining preemption as “the ‘occupation of the field’ concept”); whether “the legislature expressly declare[d] that [state] law shall prevail" over municipal regulation, Am. Elec. Co. v. City of Waseca, 102 Minn. 329, 334, 113 N.W. 899, 901 (1907); or whether a municipal regulation conflicts with state law, City of Morris, 749 N.W.2d at 6 ("[A] city cannot enact a local regulation that conflicts with state law....”); Duffy v. Martin, 265 Minn. 248, 255, 121 N.W.2d 343, 348 (1963) (finding a conflict between a state statute and a municipal ordinance that each regulated the movement of a parked car because the "ordinance add[ed] the requirement absent from the statute”). Because we conclude that the proposed insurance amendment conflicts with Minnesota state law, we do not address the field and express preemption determinations that the district court made.